Citation Nr: 1745948	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-21 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating for bilateral hearing loss, evaluated as 10 percent disabling prior to March 22, 2017, and as 70 percent disabling therefrom.  

2.  Entitlement to a higher initial disability rating, in excess of 10 percent, for tinnitus.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to December 1958.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Montgomery, Alabama (assisting the Winston-Salem, North Carolina), Regional Office (RO), of the Department of Veterans Affairs (VA).  In that decision, service connection was granted for bilateral hearing loss and for tinnitus.  Each condition was assigned a 10 percent disability rating, effective the date of the Veteran's claim.  In February 2017, the Board remanded the claims for additional evidentiary development.  In a July 2017 rating decision, the 10 percent rating in effect for bilateral hearing loss was increased to 70 percent, effective March 22, 2107, the date of VA audiological examination.  As noted in a July 2017 supplemental statement of the case, the 10 percent rating in effect for tinnitus was confirmed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDING OF FACT

In August 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


